Citation Nr: 0402761	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty in the Army from July 1970 
to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision which denied service connection 
for hepatitis C.  A requested Board hearing was scheduled for 
July 2003, but the veteran failed to appear.  

The veteran seeks service connection for hepatitis C.  
Evidence of record establishes that he was found to have 
hepatitis C in April 1999.  Later medical records show that 
he underwent a liver biopsy in April 2002.  He asserts that 
his hepatitis C was incurred during service, and he mentions 
risk factors such as multiple sexual contacts in service.

In the judgment of the Board, further development of the 
evidence is warranted to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  He has not been given a VA 
examination regarding his claim, and in light of evidence 
which shows the existence of hepatitis C and his assertions 
of risk factors in service, such an examination is warranted.  
In addition, any updated treatment records regarding his 
hepatitis C should be obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for hepatitis since his 
military service.  The RO should then 
obtain copies of all related medical 
records which are not already associated 
with the claims file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination, with 
medical opinion, to determine the 
existence and etiology of hepatitis C.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  A detailed history 
of pertinent symptoms and risk factors 
should be obtained from the veteran, and 
all indicated tests or studies should be 
completed.  Based on examination 
findings, historical records, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to the likely date of onset and 
etiology of any current hepatitis C, 
including the likelihood that it is 
related to incidents of the veteran's 
military service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for hepatitis C.  
If the claim is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


